DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claims 15-24, 26-27 and 29-30 are allowed. 
Regarding the rejection of the claims under 35 USC 112(a), the Examiner agrees with the arguments and thus the rejection is withdrawn.
With regards to 35 USC 101, claims 15-24, 26-27 and 29-30 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is directed towards using a fitness tracker to determine missing data taken during a period of exercise for a user that utilizes social media posts to determine a moment of fitness activity and a computing system utilizing GPS to estimate and fill in the missing data gaps. The present invention is directed towards an abstract idea of a mental process in that there are determining steps to estimate the number of missing steps during physical activity. However, with the use of a fitness tracker as part of the system that estimates the missing data gaps and then makes a fitness plan adjustment provides a practical application in a manner that imposes a meaningful limit on the judicial exception under 2019 PEG: Step 2A Prong Two and significantly more than 15-24, 26-27 and 29-30 are patent eligible under 35 USC 101.

In regards to the invention’s novelty, all of the previously recited references, including US 20180068033 A1 to Bandyopadhyay, US 2014/0163927 A1 to Molettiere, US 2018/0314573 A1 to Chang, US 20160114214 A1 to Ellis, and NPL to Gruenwald to not teach the entirety of the claimed invention. Bandyopadhyay teaches of detecting a data gap from a health parameter and uses interpolation to estimate and replace the missing data, however does not teach of the use of a fitness tracking device to fill in the gap and does not utilize data from the user including user height and stride. Molettiere teaches of using a user’s profile to extract information to estimate missing health tracking data, however does not teach using a user’s social media postings to determine if there is activity, and then using that determination to estimate the missing data gap through the fitness tracker. Chang teaches of inputs to data tracking can be tracked by the system along with any defects of the collected data, however does not teach of using the social media of the user to determine physical activity such as walking. Ellis teaches of interpolating missing health data with a user using a fitness tracker, however does not teach of determining if a user is doing physical activity based on posts on social media. Gruenwald teaches of missing sensor data can be estimated by using historical data, however does not teach of using specific user information such as height and stride values to fill in the missing data. 

Additionally, foreign reference EP 3073399 A1 to Ram teaches of using a fitness tracking device to track physical activity and social media posting of a user to then recommend fitness change recommendations and health, however does not teach of utilizing social media to determine 

Additionally, NPL “Integrating Social Media and Mobile Sensor Data for Clinical Decision Support” to Denecke teaches that social media data can be integrated with fitness tracking devices in order to model the fitness of a user by use of machine learning models, however does not teach of how social media posts related to fitness are tracked to then determine data gaps in steps data to then be used to update fitness plans.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686



/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686